Adams, J.,
dissenting. — The defendant made no contract with the plaintiff, nor did he acquire any right in her property. She could sell it and give a good tiije even to a person who had knowledge of all the facts. Had defendant levied *450upon the property while the Revision was in force, he would I think have acquired such right as would have been saved by section 50 of the Code, although it might not have amounted to a vested right. No levy having been made until the Code took effect, I think the property cannot be subjected to the payment of defendant’s judgment.